MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                 FILED
regarded as precedent or cited before any                                         Oct 20 2020, 9:08 am
court except for the purpose of establishing
the defense of res judicata, collateral                                               CLERK
                                                                                  Indiana Supreme Court
                                                                                     Court of Appeals
estoppel, or the law of the case.                                                      and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Ana M. Quirk                                              Curtis T. Hill, Jr.
Muncie, Indiana                                           Attorney General of Indiana

                                                          Katherine A. Cornelius
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Termination of the Parent-                         October 20, 2020
Child Relationship of:                                    Court of Appeals Case No.
                                                          20A-JT-894
K.H. (Minor Child),
                                                          Appeal from the Delaware Circuit
      and                                                 Court
M.H. (Mother),                                            The Honorable Kimberly Dowling,
Appellant-Respondent,                                     Judge
                                                          The Honorable Amanda Yonally,
        v.                                                Magistrate
                                                          Trial Court Cause No.
Indiana Department of Child                               18C02-1908-JT-191
Services,
Appellee-Petitioner.



Altice, Judge.
Court of Appeals of Indiana | Memorandum Decision 20A-JT-894 | October 20, 2020        Page 1 of 16
                                                Case Summary
[1]   M.H. (Mother) appeals from the involuntary termination of her parental rights

      to her minor child, K.H. (Child), challenging the sufficiency of the evidence

      supporting the termination order. Mother also asserts that her due process

      rights were violated when the trial court did not conduct a hearing prior to

      ordering supervised visitation during the child in need of services (CHINS)

      proceedings.


[2]   We affirm.


                                            Facts & Procedural
[3]   Mother and D.J. (Father) 1 are the biological parents of Child, born in June

      2016. Child was born with fetal alcohol syndrome and tested positive for

      marijuana at birth. On July 27, 2016, the Indiana Department of Child Services

      (DCS) filed a CHINS petition, alleging that child was neglected or endangered

      due to Mother’s drug use. 2 The petition also alleged that Mother submitted to a

      drug screen on or around June 29, 2016, was positive for marijuana, and, after

      agreeing to an informal adjustment, Mother failed to maintain contact with




      1
        Father passed away during the proceedings and before the termination petition was filed. We primarily
      focus on the facts related to Mother.
      2
       Ind. Code § 31-34-1-10 provides that a child born with a controlled substance in his or her body is a
      CHINS.

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-894 | October 20, 2020                   Page 2 of 16
      DCS. FCM Mischa Davis was assigned to the case in August 2016 and

      remained continuously on it through the proceedings.


[4]   On August 2, 2016, Mother was arrested for misdemeanor battery resulting in

      bodily injury. On August 19, Mother admitted that Child was a CHINS, and

      on October 14, 2016, the court adjudicated Child a CHINS. That same date,

      the court issued a dispositional decree ordering that placement would remain

      with Mother, and it ordered Mother to, among other things, maintain suitable,

      safe housing; complete a substance abuse assessment and follow all

      recommendations; not consume illegal substances; submit to random

      drug/alcohol screens upon request; and provide Child with a safe, secure, and

      nurturing environment free from abuse and neglect. In addition, the order

      required Mother to permit DCS to enter her home upon request and make

      Child available with or without an appointment. As of November 2016,

      Mother had partially complied with the case plan.


[5]   In December 2016, Child was removed from Mother’s home because Child was

      endangered while in Mother’s care due to an incident of domestic violence

      between Mother and Father. Initially, Child was placed in relative care with a

      maternal aunt but Mother expressed concern about the aunt’s care for Child

      and requested Child be placed in foster care. About two weeks later, on

      December 28, the court ordered an emergency change of placement, and Child

      was placed in licensed foster care, where Child has remained throughout the

      proceedings.



      Court of Appeals of Indiana | Memorandum Decision 20A-JT-894 | October 20, 2020   Page 3 of 16
[6]   At a June 2017 permanency hearing, the court found that Mother had partially

      enhanced her ability to fulfill her parental obligations, and the court authorized

      unsupervised visitation including a trial home visit. In July 2017, while Child

      was exercising overnight visitation in Mother’s home, Mother engaged in an

      altercation with someone in the home and was thereafter charged with Level 3

      felony aggravated battery. Mother was out on bond when she committed that

      offense.


[7]   On August 28, 2017, Mother was convicted of the August 2016 misdemeanor

      battery resulting in bodily injury charge. She was incarcerated in Delaware

      County Jail from July 2017 to November 2017. When she was released, she

      requested that visits with Child resume, and in November 2017, Mother began

      exercising supervised visitation.


[8]   At the December 18, 2017 permanency hearing, the court found that Mother

      had been incarcerated during a significant portion of the reporting period; she

      had not maintained stable housing or a legal source of income; and she was not

      compliant with screens before her incarceration and had tested positive for

      cocaine. She had recent criminal charges that included an allegation of

      aggravated battery, battery resulting in serious bodily injury, possession of

      cocaine, and criminal recklessness. The court changed Child’s permanency

      plan to adoption with a concurrent plan of reunification.


[9]   At a March 2018 review hearing, the court found that Mother was partially

      compliant with Child’s case plan. She had taken steps to address anger


      Court of Appeals of Indiana | Memorandum Decision 20A-JT-894 | October 20, 2020   Page 4 of 16
       management through the Delaware County Probation Department and had

       submitted to drug screens but had tested positive for THC and had ongoing

       criminal matters. In June 2018, the court continued the concurrent permanency

       plan of adoption and reunification. By September 2018, the court authorized

       overnight and weekend visits with Mother.


[10]   In December 2018, DCS petitioned for a trial home visit but after a December

       17, 2018 review hearing, the court denied the request. The court found that

       Mother was partially compliant with Child’s case plan, as she was employed,

       had stable housing, was cooperative with DCS, and had begun individual

       therapy. However, the court concluded that it was not in Child’s best interests

       to participate in a trial home visit based on, among other things, the following:

       Mother was allowing maternal aunt to provide child care although the court

       previously had ordered that the maternal aunt have no visitation with Child;

       Mother was driving Child to and from locations without a license and after the

       court had admonished her against doing so, noting “the fact that Mother

       continues to violate the law and demonstrate poor judgment in transporting the

       child on a regular basis is of serious concern to the Court”; she had failed to

       appear in city court on five occasions related to her driver’s license; Mother had

       “serious” pending criminal charges for Level 3 felony aggravated battery, Level

       5 felony battery resulting in serious bodily injury, and Level 6 felony possession

       of cocaine; she tested positive for THC in September 2018 and “failed to show

       up” for requested drug screens on November 6, 9, and 12, 2018; and Mother

       “has difficulty adhering to a consistent visitation schedule, often asking to


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-894 | October 20, 2020   Page 5 of 16
       change the schedule or showing up late” and was inconsistent in picking up and

       dropping off Child from daycare or foster placement. Exhibits Vol. at 53-54.


[11]   In March 2019, DCS was going to recommend a trial home visit but on March

       7, 2019, DCS received a report that Child smelled like marijuana when Mother

       brought him to daycare. FCM Davis went to Mother’s home to investigate, but

       Mother did not answer the door. FCM Davis returned the next day, and

       Mother again did not answer the door. FCM Davis, while still on the front

       porch, called Mother, who said that she was inside with Child but would not

       allow FCM Davis to come inside. FCM Davis then requested that the court

       return visitation to supervised, and the court granted the request without a

       hearing. Thereafter Mother’s screens were clean for some weeks, but then she

       missed over twenty screens in April and June. She tested positive for marijuana

       on May 9 and 16, 2019.


[12]   In June 2019, the court held a hearing on permanency and visitation. The court

       found that Mother was “minimally compliant” with the case plan, as she had

       maintained housing, was employed and had completed an intake on a referral

       for individual therapy, but was not compliant in providing drug screens and had

       tested positive for marijuana several times. The court addressed Mother’s

       pending criminal charges and observed that, during the reporting period,

       Mother had appeared in a Facebook live video where “she was looking for a

       woman that she intended to assault” and “repeatedly threatened to beat the

       woman” using vulgar and violent language. Id. at 58. The court expressed that

       “Mother continues to demonstrate a pattern of violent behavior” and “has

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-894 | October 20, 2020   Page 6 of 16
       consistently demonstrated a negative attitude toward DCS . . . and service

       providers.” Id. at 58-59. The court denied DCS’s motion to resume

       unsupervised visits and ordered a permanency plan of adoption.


[13]   On August 16, 2019, Mother tested positive for cocaine. On August 23, 2019,

       DCS filed a petition to terminate Mother’s parental rights. Meanwhile, in July

       2019, Mother entered into a plea agreement involving five pending criminal

       cases. On October 31, 2019, the criminal court accepted the plea agreement in

       which she pled guilty to Level 3 felony aggravated battery and Level 6 felony

       possession of cocaine 3, and other charges were dismissed. The court sentenced

       her to ten years with five years executed and five suspended to supervised

       probation. Mother was incarcerated in the Delaware County Jail from

       September 2019 until November 2019, when she was transferred to the Indiana

       Women’s Prison.


[14]   At the December 19, 2019 fact-finding hearing, FCM Davis testified that

       Mother had participated in various services for substance abuse and domestic

       violence but did not fully engage. She described that Mother’s progress was

       inconsistent, and she continued to face criminal charges, including at least three

       battery charges. FCM Davis testified that when she tried to meet with Mother

       to discuss the allegation of Child smelling like marijuana at daycare, Mother

       refused. FCM Davis stated that the permanency plan was for the foster parents




       3
           Mother possessed the cocaine while in jail.


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-894 | October 20, 2020   Page 7 of 16
       to adopt Child. The CASA, who had been assigned to the case for two years

       and who had seen Child in his foster placement about once a month,

       recommended that the court grant DCS’s petition to terminate Mother’s

       parental rights. The foster father testified that he and his wife desired to adopt

       Child.


[15]   Mother testified that she used marijuana and alcohol up until her September

       2019 incarceration. She stated that her expected release date is December 6,

       2021 but that it could be sooner if she completed a substance abuse program.


[16]   On March 27, 2020, the trial court entered an order that included, in part, the

       following findings and conclusions:


                54. Despite the intervention of the Department of Child Services
                and the Court, Mother has demonstrated an inability or
                unwillingness to remain sober, and she has exhibited a clear
                pattern of violent behavior and numerous arrests on violent
                criminal charges. Mother has failed to benefit from the services
                provided in order to alleviate the conditions that resulted in the
                child’s removal from the home and continued placement outside
                of the home. Mother’s criminal history, particularly with regard
                to the aggravated battery that occurred while the child was on a
                visitation with Mother and her repeated involvement in fighting
                with others and domestic violence, demonstrates Mother’s
                instability. Mother has proven herself unwilling or unable to
                meet her parental responsibilities.


                55. That based on the foregoing, there is a reasonable probability
                that the conditions that resulted in the child’s removal and/or
                continued placement outside the home will not be remedied.



       Court of Appeals of Indiana | Memorandum Decision 20A-JT-894 | October 20, 2020   Page 8 of 16
                                                       ***


               57. Based on Mother’s habitual pattern of violent and antisocial
               conduct that resulted in her incarceration, there is a substantial
               probability of future neglect if the petition for termination of
               parental rights is not granted. There is a reasonable probability
               that the continuation of the parent/child relationship herein
               poses a threat to the well-being of the child.


       Appellant’s Appendix Vol. 2 at 67. The court also determined that termination

       was in Child’s best interests and that there existed a satisfactory plan for Child,

       which included adoption by the foster parents. The court terminated Mother’s

       rights. Mother now appeals. Additional information will be provided below as

       needed.


                                        Discussion & Decision

                                     I. Sufficiency of Evidence
[17]   When reviewing the termination of parental rights, we consider the evidence in

       the light most favorable to the prevailing party, and we will not reweigh the

       evidence or judge the credibility of the witnesses. Matter of M.I., 127 N.E.3d
1168, 1170 (Ind. 2019). To prevail, the challenging party must show that the

       court’s decision is contrary to law, meaning that the probative evidence and

       reasonable inferences point unerringly to the opposite conclusion. Id. “Because

       a case that seems close on a ‘dry record’ may have been much more clear-cut in

       person, we must be careful not to substitute our judgment for the trial court




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-894 | October 20, 2020   Page 9 of 16
       when reviewing the sufficiency of the evidence.” In re E.M., 4 N.E.3d 636, 640

       (Ind. 2014).


[18]   It is well recognized that a parent’s interest in the care, custody, and control of

       his or her children is perhaps the oldest of the fundamental liberty interests. In

       re R.S., 56 N.E.3d 625, 628 (Ind. 2016). Although parental rights are of

       constitutional dimension, the law provides for the termination of these rights

       when parents are unable or unwilling to meet their parental responsibilities. In

       re R.H., 892 N.E.2d 144, 149 (Ind. Ct. App. 2008). In addition, a court must

       subordinate the interests of the parents to those of the child when evaluating the

       circumstances surrounding the termination. In re K.S., 750 N.E.2d 832, 836

       (Ind. Ct. App. 2001). The purpose of terminating parental rights is not to

       punish the parents, but to protect their children. Id.


[19]   Before an involuntary termination of parental rights may occur in Indiana, DCS

       is required to allege and prove by clear and convincing evidence, among other

       things:


               (B) that one (1) of the following is true:


               (i) There is a reasonable probability that the conditions that
               resulted in the child’s removal or the reasons for placement
               outside the home of the parents will not be remedied.


               (ii) There is a reasonable probability that the continuation of the
               parent-child relationship poses a threat to the well-being of the
               child.



       Court of Appeals of Indiana | Memorandum Decision 20A-JT-894 | October 20, 2020   Page 10 of 16
               (iii) The child has, on two (2) separate occasions, been
               adjudicated a child in need of services[.]


       Ind. Code § 31-35-2-4(b)(2)(B); Ind. Code § 31-37-14-2. DCS must also prove

       by clear and convincing evidence that termination is in the best interests of the

       child and that there is a satisfactory plan for the care and treatment of the child.

       I.C. § 31-35-2-4(b)(2)(C), (D); I.C. § 31-37-14-2.


[20]   On appeal, Mother contends that DCS failed to present clear and convincing

       evidence that the conditions resulting in Child’s removal or the reasons for

       placement outside the home would not be remedied, that continuation of the

       parent-child relationship posed a threat to Child’s well-being, and that

       termination is in Child’s best interests. We will address each of these in turn, as

       needed.


                                          Conditions Not Remedied

[21]   In deciding whether a reasonable probability exists that conditions will not be

       remedied, the trial court must judge a parent’s fitness to care for her child at the

       time of the termination hearing, taking into consideration evidence of changed

       conditions. In re J.T., 742 N.E.2d 509, 512 (Ind. Ct. App. 2001), trans. denied.

       The court must also evaluate the parent’s habitual patterns of conduct to

       determine whether there is a substantial probability of future neglect or

       deprivation of the child. Id. “A pattern of unwillingness to deal with parenting

       problems and to cooperate with those providing social services, in conjunction

       with unchanged conditions, support a finding that there exists no reasonable


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-894 | October 20, 2020   Page 11 of 16
       probability that the conditions will change.” In re L.S., 717 N.E.2d 204, 210

       (Ind. Ct. App. 1999), trans. denied, cert. denied (2002). The statute does not

       simply focus on the initial basis for a child’s removal for purposes of

       determining whether a parent’s rights should be terminated, but also those bases

       resulting in the continued placement outside the home. In re N.Q., 996 N.E.2d
385, 392 (Ind. Ct. App. 2013). DCS need not provide evidence ruling out all

       possibilities of change; rather, it need establish only that there is a reasonable

       probability the parent’s behavior will not change. In re Kay L., 867 N.E.2d 236,

       242 (Ind. Ct. App. 2007).


[22]   Mother argues that Child was removed from her home due to domestic

       violence issues with Father, and, given that he passed away during the

       proceedings and she completed recommended programs, there were no longer

       any domestic violence issues. Therefore, she argues, the conditions that led to

       Child’s removal had been remedied and the court’s conclusion to the contrary

       was erroneous. We reject this argument.


[23]   First, although domestic violence with Father was no longer an issue, Mother

       continued to engage in violent behavior as evidenced by her arrests and

       convictions for battery. Second, our inquiry focuses not only on the conditions

       that caused removal, but also on the reasons for Child’s continued placement

       outside the home. In re A.I., 825 N.E.2d 798, 806 (Ind. Ct. App. 2005), trans.

       denied.




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-894 | October 20, 2020   Page 12 of 16
[24]   Here, the CHINS petition alleged that Child had been neglected due to

       Mother’s drug use. While Child’s removal may have occurred because of

       domestic violence that occurred with Father in the home, Child’s placement

       outside the home continued because of Mother’s criminal – sometimes violent –

       conduct, resulting in incarcerations, failure to submit to drug screens as

       required, and continued use of alcohol and marijuana until her September 2019

       incarceration. While Mother made some progress in the three years since

       Child’s removal, we have held that “[w]here there are only temporary

       improvements and the pattern of conduct shows no overall progress, the court

       might reasonably find that under the circumstances, the problematic situation

       will not improve.” In re A.H., 832 N.E.2d 563, 570 (Ind. Ct. App. 2005).


[25]   We find that the trial court’s determination that there is a reasonable probability

       that the conditions that resulted in Child’s removal or the reasons for placement

       outside Mother’s home will not be remedied is supported by clear and

       convincing evidence. Because I.C. § 31-35-2-4(b)(2)(B) is written in the

       disjunctive, we need not review the trial court’s determination that continuation

       of the parent-child relationship posed a threat to Child’s well-being.


                                                  Best Interests

[26]   Mother asserts that the evidence was insufficient to support the trial court’s

       determination that termination was in Child’s best interests. In making this

       best-interests determination, the trial court is required to look beyond the

       factors identified by DCS and consider the totality of the evidence. In re J.C.,

       994 N.E.2d 278, 290 (Ind. Ct. App. 2013). The court must subordinate the
       Court of Appeals of Indiana | Memorandum Decision 20A-JT-894 | October 20, 2020   Page 13 of 16
       interest of the parent to those of the children and need not wait until a child is

       irreversibly harmed before terminating the parent-child relationship. McBride v.

       Monroe Cnty. Office of Family & Children, 798 N.E.2d 185, 199 (Ind. Ct. App.

       2003). Our Supreme Court has explained that “[p]ermanency is a central

       consideration in determining the best interests of a child.” In re G.Y., 904
N.E.2d 1257, 1265 (Ind. 2009). “Moreover, we have previously held that the

       recommendations of the case manager and court-appointed advocate to

       terminate parental rights, in addition to evidence that the conditions resulting in

       removal will not be remedied, is sufficient to show by clear and convincing

       evidence that termination is in the child’s best interests.” In re. J.S., 906 N.E.2d
226, 236 (Ind. Ct. App. 2009).


[27]   Mother argues that “[t]here was no evidence that she did not care for [Child],

       that they were not bonded, or that they did not have a good relationship.”

       Appellant’s Brief at 14. Considering the totality of the evidence before the court,

       however, we find no error in the court’s conclusion that termination was in

       Child’s best interest. Although Mother participated in some services, she did

       not fully engage or complete all required by the court. She did not comply with

       many drug screens, and she conceded that she continued to use marijuana and

       alcohol until her incarceration in September 2019. During the proceedings, she

       engaged in criminal behavior, some violent, that led to arrests and

       incarceration. When not incarcerated, she drove Child without having a license

       after being admonished not to do so and allowed childcare with a relative who

       was not to have visitation with Child per court order. The CASA


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-894 | October 20, 2020   Page 14 of 16
       recommended termination of Mother’s parental rights. Sufficient evidence

       supports the court’s determination that termination of Mother’s parental rights

       is in Child’s best interests.


                                                  II. Due Process
[28]   Mother argues on appeal that her due process rights were violated when the

       court, without first holding a hearing, modified visitation in March 2019 to

       supervised. 4 We reject her claim for several reasons.


[29]   As an initial matter, we note that the court’s order was issued, not just after

       receipt of the report about smelling like marijuana – which Mother claims was

       vague in terms of date and time, and not true, and which she did not have a

       chance to challenge before the change was made – but after Mother denied

       DCS access to her home and to Child and refused to take a drug screen, all of

       which were required by the dispositional order. Furthermore, the record does

       not reveal that Mother made any objection in the CHINS proceedings or took

       any action to revisit the court’s decision, and thus she has not preserved her

       claimed error for review. N.C. v. Indiana Dep’t of Child Servs., 56 N.E.3d 65, 69

       (Ind. Ct. App. 2016) (party may not raise issue for first time on appeal), trans.

       denied. Mother also does not cite to any authority in support of her proposition




       4
           DCS’s motion is not in the record before us.


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-894 | October 20, 2020   Page 15 of 16
       that a hearing was required in this situation. Accordingly, the claim is waived.

       Ind. Appellate Rule 46(A)(8).


[30]   Affirmed.


       Riley, J. and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-894 | October 20, 2020   Page 16 of 16